Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Examiner’s Comment
It is noted that although the previous restriction requirement June 17, 2021 indicated that the technical feature (the article of claim 1) present in all groups is not a special technical feature as it is not a contribution over the prior art, upon further review of the art, this assertion is incorrect and therefore, the restriction is withdrawn. Specifically, the art of record alone, or in combination, does not teach a coated article with all the requirements of claim 1 for reasons provided in the Notice of Allowability. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art cited in the ISR does disclose a coated article with a structure similar to that presently claimed and may disclose one or two properties required by the claims, upon 
Additionally, upon a further search, additional art is found and cited herein but for similar reasons to that above, the art also does not meet the invention. For example, the closest art to Hart (US Pub 20150323705) while disclosing a coated article comprising a major surface, an optical coating on the surface forming an air-side, the coating comprising one or more layers of material, the coating having a maximum hardness as claimed and an average photopic transmission as claimed, does not teach the coating itself having a residual CS and a strain-to-failure as claimed. Instead, Hart only discloses the CS and strain-to-failure of the substrate. Additionally, given that one having ordinary skill would know that each property claimed is altered by various conditions (composition, layer thickness, deposition parameters, post deposition parameters, etc.), it cannot be concluded with any degree of certainty that the remaining properties would be inherent and more specifically, that all properties claimed would be present in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784